NO. 07-03-0373-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    AUGUST 22, 2003

                          ______________________________


                            MARGIE DOTSEY, APPELLANT

                                            V.

    CITY TRANSIT MANAGEMENT COMPANY, INC. D/B/A CITIBUS, APPELLEE


                        _________________________________

          FROM COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

            NO. 2002-592,989; HONORABLE PAULA LANEHART, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Proceeding pro se, appellant Margie Dotsey filed a purported notice of appeal

requesting that this Court review the trial court’s order granting summary judgment in favor

of City Transit Management Company, Inc. d/b/a Citibus.
           Dotsey filed a negligence action for injuries sustained while attempting to

disembark a bus operated by City Transit. On November 2, 2002, the trial court signed

an order granting City Transit’s motion for summary judgment. Rule 26.1 of the Texas

Rules of Appellate Procedure provides that a notice of appeal be filed within 30 days after

the judgment is signed by the trial court. Dotsey’s purported notice was filed on August

12, 2003, more than nine months following the trial court’s order.1 The notice is untimely

and all deadlines for its filing have expired. See Tex. R. App. P. 26.1.


       Accordingly, we dismiss this purported appeal for want of jurisdiction.


                                           Don H. Reavis
                                             Justice




       1
        Although Dotsey filed her purported notice of appeal in this Court, it is deemed filed
with the trial court clerk on the same day. Tex. R. App. P. 25.1(a).

                                              2